Name: Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  marketing
 Date Published: nan

 Avis juridique important|31992R2067Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal Official Journal L 215 , 30/07/1992 P. 0057 - 0057 Finnish special edition: Chapter 3 Volume 43 P. 0201 Swedish special edition: Chapter 3 Volume 43 P. 0201 COUNCIL REGULATION (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and vealTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing in European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the beef and veal market is affected by a long-term decline in Community consumption; whereas, given the imperative need to achieve a better balance between supply and demand, it has become necessary to reduce the intervention price under the market organization for beef and veal and to amend the premium arrangements and introduce a new premium for the withdrawal from production of young male calves of dairy breeds; Whereas specific measures undertaken by trade and inter-trade organizations to encourage the consumption and marketing of quality beef and veal in the Community may help to restore a better market balance by stimulating demand; whereas such measures should be used to limit the build-up of surpluses; whereas, therefore it is appropriate to create the possibility for the Community to part-finance such measures; Whereas measures qualifying for part-financing by the Community should be defined; Whereas the purpose of such provisions is to establish better balance on the beef and veal market; whereas any expenditure incurred as a result of Community part-financing should be regarded as intervention within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), HAS ADOPTED THIS REGULATION: Article 1 1. The Community may part-finance measures undertaken by trade and inter-trade organizations to promote and market quality beef and veal. Such part-financing may not exceed 40 % of the actual cost of such measures. 2. Promotion and marketing measures entailing control of meat quality throughout the chain of production, from the producer to the consumer, may be given priority. In such cases Community part-financing may be increased to 60 % of the actual cost of the measure. Article 2 Measures and programmes undertaken for promotion and marketing purposes must not be biased in favour of any trade mark(s) nor confer advantage on products from a particular Member State. Article 3 Expenditure incurred as a result of Community part-financing shall be regarded as intervention within the meaning of Article 3 (1) of Regulation (EEC) No 729/70. Article 4 Detailed rules for the application of this Regulation, and in particular rules defining promotion and marketing measures, shall be adopted by the Commission in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 (4). Article 5 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 303, 22. 11. 1991, p. 34.(2) OJ No C 94, 13. 4. 1992.(3) OJ No L 94, 28. 4. 1970, p. 13. Last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1).(4) OJ No L 148, 28. 6. 1968, p. 24. Last amended by Regulation (EEC) No 2066/92 (See page 49 of this Official Journal).